People v Reid (2022 NY Slip Op 04648)





People v Reid


2022 NY Slip Op 04648


Decided on July 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
JOSEPH A. ZAYAS
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2018-05354
 (Ind. No. 5317/16)

[*1]The People of the State of New York, respondent,
vDiamante Reid, appellant.


Justine Luongo, Attorney-in-Charge of the Criminal Defense Practice, New York, NY (Simon Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Melissa Wachs of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dineen Riviezzo, J.), rendered January 16, 2018, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the imposition of mandatory surcharges and fees; as so modified, the judgment is affirmed.
As consented to by the People, we modify the judgment by vacating the surcharges and fees imposed on the defendant at sentencing (see CPL 420.35[2-a]; People v Douglas, 205 AD3d 732; People v Reeves, 203 AD3d 1181; People v Santillan, 200 AD3d 1074; People v Sevaughn G., 199 AD3d 936, 937; People v Dyshawn B., 196 AD3d 638).
IANNACCI, J.P., ZAYAS, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court